Banke, Judge.
The appellant was convicted of voluntary manslaughter and sentenced to 20 years with 10 years to serve. On appeal he enumerates as error the failure of the trial court to include in its charge on presumption of innocence and reasonable doubt the words: “The legal presumption in favor of the innocence of the accused is an instrument of proof on his behalf.” Held:
1. “It is . . . error to fail to charge the jury in a criminal case substantially to the effect that the defendant enters upon his trial with the presumption of innocence in his favor, and that this presumption of innocence remains with him throughout the trial and until his guilt is established by proof... beyond a reasonable doubt.” Brock v. State, 91 Ga. App. 141, 142 (85 SE2d 177) (1954). The charge in this case satisfactorily meets the standard. Failure to charge in the exact language requested is not error when the charge given substantially covers the required principles. Kelly v. State, 241 Ga. 190 (4) (243 SE2d 857) (1978).
2. The appellant also complains of certain remarks made by the state’s attorney in closing argument. “A mere objection to alleged improper argument of counsel, without more, is not sufficient to invoke a ruling of the court; and in the absence of a specific motion either for a mistrial, or that the jury be instructed to disregard the argument, it was not error to fail to grant a mistrial or to instruct the jury.” McCoy v. Scarborough, 73 Ga. App. 519, 520 (6) (37 SE2d 221) (1946); Carroll v. State, 147 Ga. App. 332 (7) (248 SE2d 702) (1978).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.